DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/506,489, last communication received on 04/06/2022. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,190,826 B1 (hereinafter P826). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P826
A method, comprising:
A method, comprising:
generating a first target average bitrate (TAB) segment by encoding a first segment, of a plurality of segments in a video, using a first maximum average bitrate (MAB) of a plurality of MABs specified in an encoding ladder;
receiving a video comprising a plurality of segments; receiving an encoding ladder specifying a plurality of maximum average bitrates (MABs);
selecting a plurality of intermediate bitrates interspersed among the plurality of MABs;
generating a first target average bitrate (TAB) segment by encoding a first segment of the plurality of segments using a first MAB of the plurality of MABs;
generating a first intermediate average bitrate (lAB) segment by encoding the first segment using a first intermediate bitrate, wherein the first intermediate bitrate is lower than the first MAB; and
generating a first intermediate average bitrate (IAB) segment by encoding the first segment using a first intermediate bitrate of the plurality of intermediate bitrates, wherein the first intermediate bitrate is lower than the first MAB;
upon receiving a request for the first segment at the first MAB, outputting the first IAB segment based at least in part on determining that a first quality score of the first IAB segment is within a predefined tolerance of a second quality score of the first TAB segment.
generating a first quality score for the first TAB segment and a second quality score for the first IAB segment;
selecting the first IAB segment as a first output segment for the first segment at the first MAB, based at least in part on determining that the second quality score is within a predefined tolerance of the first quality score; and
upon receiving a request for the first segment at the first MAB, outputting the first output segment.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-20, claims 1-20 of P826 obviously disclose all limitations in claims 2-20 of the instant application. Accordingly, claims 2-20 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 1-20 are allowable over prior art references on record.
Note: the ODP rejection needs to be overcome in order to allow the case.

The following is a statement of reasons for the indication of allowable subject matter:  “generating a first target average bitrate (TAB) segment by encoding a first segment, of a plurality of segments in a video, using a first maximum average bitrate (MAB) of a plurality of MABs specified in an encoding ladder; generating a first intermediate average bitrate (lAB) segment by encoding the first segment using a first intermediate bitrate, wherein the first intermediate bitrate is lower than the first MAB; and upon receiving a request for the first segment at the first MAB, outputting the first IAB segment based at least in part on determining that a first quality score of the first IAB segment is within a predefined tolerance of a second quality score of the first TAB segment.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        5/20/2022